Leitner & Getz LLP v Cox (2019 NY Slip Op 02282)





Leitner & Getz LLP v Cox


2019 NY Slip Op 02282


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Sweeny, J.P., Richter, Tom, Kapnick, Oing, JJ.


8795N 156978/17

[*1] Leitner & Getz LLP, Plaintiff-Appellant,
vElise Cox, Defendant-Respondent.


Leitner & Getz LLP, New York (Gregory J. Getz of counsel), for appellant.
Elise Cox, respondent pro se.

Order, Supreme Court, New York County (David Benjamin Cohen, J.), entered May 11, 2018, which, inter alia, granted defendant's motion to vacate a default judgment, unanimously affirmed, without costs.
In this action to collect attorneys' fees, the motion court providently exercised its discretion in granting defendant's motion to vacate where defendant's evidence established that she had grounds to believe her time to answer had been extended. In any event, defendant's delay in answering was minimal considering her change of attorneys at the time plaintiff filed this action, and her need to find counsel amenable to representing her in this fee dispute.
As to the merits of her defense, defendant sufficiently specified grounds challenging certain of the fees billed, and plaintiff's answering papers failed to adequately refute defendant's identified fee complaints. Thus, on this record, defendant met her burden of showing a reasonable excuse and meritorious defense to the action justifying vacatur of the default judgment against her (see generally CPLR 5015[a]; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138 [1986]; Goldman v Cotter, 10 AD3d 289 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK